Case 1:19-cr-00075-SPW Document 56 Filed 09/11/20 Page 1 of 1

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA SEP 1 1 2020
BILLINGS DIVISION Clerk, US District Court
District Of Montana
Billings

UNITED STATES OF AMERICA,
CR 19-75-BLG-SPW-2
Plaintiff,
VS. ORDER
HENRY FIREBEAR,
Defendant.

 

 

Upon the United States’ Unopposed Motion to Dismiss Indictment (Doc.
55), and for good cause appearing,

IT IS HEREBY ORDERED that the Indictment in the above-captioned
case is DISMISSED WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that the competency hearing presently set
for Thursday, September 17, 2020 at 10:30 a.m. is VACATED.

The clerk is directed to notify counsel of the entry of this Order.

DATED this #”” day of September, 2029.
L.. it Ged.

“ SUSAN P. WATTERS
United States District Judge
